Case 1:20-cv-01744-CFC Document 22 Filed 02/05/21 Page 1 of 5 PagelD #: 222

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

UNITED STATES OF AMERICA,
Plaintiff,

V. Civil Action No. 1:20-cv-01744-CFC

STORES EAST, LP,

)

)

)

)

)

WALMART INC. AND WAL-MART )
)

Defendant. )
)

 

JOINT STIPULATION AND PROPOSED ORDER

WHEREAS, on December 22, 2020, Plaintiff United States of America (“the
United States”) filed a 160-page, 710-paragraph Complaint against Walmart Inc.
and Wal-Mart Stores East, LP (collectively “the Defendants”), seeking to impose
civil penalties and injunctive relief under the Controlled Substances Act (“CSA”);

WHEREAS, (i) the Defendants intend to move to dismiss the complaint,

(ii) the United States expects to oppose any such motion, and (iii) the Defendants
expect to file a reply brief in response to any opposition filing;

WHEREAS, under Local Rule 7.1.2, “[u]nless otherwise ordered, once a
motion has been deemed served, the response thereto shall be filed within 14
days,” and “[o]nce the responsive papers have been deemed served, the moving

party may file a reply within 7 days;”
Case 1:20-cv-01744-CFC Document 22 Filed 02/05/21 Page 2 of 5 PagelD #: 223

WHEREAS, under Local Rule 7.1.3, “[n]o opening or answering brief shall
exceed 20 pages, and no reply brief shall exceed 10 pages, in each instance
exclusive of any table of contents or table of citations;”

WHEREAS, under Judge Connolly’s standing order of November 6, 2019,
“[flor each page allowed by local rule, the parties shall use up to 250 words;”

WHEREAS, the parties recognize that this Court’s preference is for parties
to comply with the Court’s briefing schedule and word limitations described
above;

WHEREAS, the parties have conferred and agreed, subject to approval by
the Court, that based on the complexity of the issues raised in the Complaint and
their experience briefing complex issues in other matters, an enlargement of the
time to submit briefs and of the word limit is appropriate with respect to briefing
related to the forthcoming motion to dismiss;

WHEREAS, the Complaint brings several causes of action that incorporate
multiple legal theories under the CSA involving Walmart’s role as both an owner
of and a distributor to pharmacies, and an enlargement of the word limit for the
briefs will allow the parties to fully and efficiently discuss the distinct issues in the
forthcoming motion to dismiss, and additional time to prepare those briefs will

improve the quality and helpfulness of briefing;
Case 1:20-cv-01744-CFC Document 22 Filed 02/05/21 Page 3 of 5 PagelD #: 224

WHEREAS, the Department of Justice is in the process of transition, with
several unfilled positions, and providing additional time for briefing will help
allow for appropriate Department officials to review the United States’ briefs
before filing.

WHEREAS, based on good-faith discussions among the parties’ counsel, the
parties respectfully submit that the briefing schedule and word limits set forth
below will allow the parties to prepare the most helpful briefs so as to allow the
efficient consideration by this Court of these significant and complex issues.

IT IS HEREBY STIPULATED AND AGREED, by and between the parties,
subject to the approval of the Court, as follows:

l. To the extent Defendants move to dismiss the United States’
complaint,

(a) Defendants shall file a single opening brief in support of their motion
that shall not exceed 8,000 words (exclusive of the cover page, table of contents,
table of authorities, and signature block),

(b) The United States shall file any answering brief within 60 days of the
Defendants’ filing of their opening brief,

(c) Any such answering brief shall not exceed 8,000 words (exclusive of

the cover page, table of contents, table of authorities, and signature block),
Case 1:20-cv-01744-CFC Document 22 Filed 02/05/21 Page 4 of 5 PagelD #: 225

(d) The Defendants shall file a reply brief in support of their motion

within 30 days of the United States’ answering brief,

(ec) Any such reply brief shall not exceed 4,000 words (exclusive of the

cover page, table of contents, table of authorities, and signature block).

fs/ Robert W_Whetzel

Robert W. Whetzel (#2288)
Kelly E. Farnan (#4395)
Richards, Layton & Finger, P.A.
920 North King Street
Wilmington, Delaware 19801
(302) 651-7700
whetzel@rlf.com
farnan@rlf.com

OF COUNSEL:

Karen P. Hewitt

JONES DAY

4655 Executive Drive, Suite 1500
San Diego, CA 92121-3134

(858) 314-1200
kphewitt@jonesday.com

Jason S. Varnado

Laura Jane Durfee
Andrew J. Junker
JONES DAY

717 Texas, Suite 3300
Houston, TX 77002-2172
(832) 239-3939
jvarnado@jonesday.com
Idurfee@jonesday.com
ajunker@jonesday.com

DAVID C. WEISS
United States Attorney for the
District of Delaware

/s/ Laura D. Hatcher

LAURA D. HATCHER

DYLAN STEINBERG

Assistant United States Attorneys
1313 N. Market Street
Wilmington, DE 19801
laura.hatcher@usdoj.gov
dylan.steinberg@usdoj.gov
302-573-6277

GUSTAV W. EYLER
Director

ADAM E. LYONS

Senior Litigation Counsel
JOSHUA FOWKES

Trial Attorney

Admitted pro hac vice

U.S. Department of Justice
Civil Division

Consumer Protection Branch
P.O. Box 386

Washington, DC 20044
gustav.w.eyler@usdoj.gov
adam.e.lyons@usdoj.gov
joshua.a.fowkes@usdoj.gov
202-307-0066
Case 1:20-cv-01744-CFC Document 22 Filed 02/05/21 Page 5 of 5 PagelD #: 226

Michael A. Carvin
Benjamin C. Mizer
Yaakov M. Roth

William G. Laxton, Jr.
JONES DAY

51 Louisiana Avenue, N.W.
Washington, D.C. 20001.2113
(202) 879-3939
macarvin@jonesday.com
bmizer(@jonesday.com
yroth@jonesday.com
weglaxton@jonesday.com

David W. Ogden

D.C. Bar No. 375951

Charles C. Speth

D.C. Bar No. 979809

WILMER CUTLER PICKERING
HALE AND DORR LLP

1875 Pennsylvania Avenue NW
Washington, DC 20006
Telephone: (202) 663-6000
David.Ogden@wilmerhale.com
Charles.Speth@wilmerhale.com

Attorneys for Walmart Inc. and
Wal-Mart Stores East, LP

Dated: February 5, 2021

KEVIN T. TRASKOS

AMANDA A. ROCQUE

Special Attorneys to the Attorney General
1801 California Street, Suite 1600
Denver, CO 80202
kevin.traskos@usdoj.gov
amanda.rocque@usdoj.gov
303-454-0100

KATHERINE M. HO

Special Attorney to the Attorney General
400 West Washington Street, Suite 3100
Orlando, FL 32801
katherine.ho@usdoj.gov

407-648-7500

Attorneys for the United States of America

j gt (iar
SO ORDERED this >" day Of Falevary _ 2021 (4 5 {4D

 

Colm F. Connolly, 7
United States District Court Judge
